Case 2:19-cv-21384-SDW-LDW Document 26 Filed 02/20/20 Page 1 of 13 PageID: 155
                                                                                                                                                       William C. Baton
                                                                                                                                              Phone: (973) 286-6722
                                                                                                                                                 Fax: (973) 286-6822
                                                                                                                                                     wbaton@saul.com
                                                                                                                                                          www.saul.com




                                                                                                  February 20, 2020

 VIA ECF

 The Honorable Leda D. Wettre, U.S.M.J.
 United States District Court
 Martin Luther King Jr. Fed. Bldg. & U.S. Courthouse
 50 Walnut Street
 Newark, New Jersey 07101

         Re:        Corcept Therapeutics, Inc. v. Teva Pharmaceuticals USA, Inc.
                    Civil Action No. 19-21384 (SDW)(LDW)

 Dear Judge Wettre:

       This firm, together with Quinn Emanuel Urquhart & Sullivan, LLP, represents plaintiff
 Corcept Therapeutics, Inc. (“Corcept”) in the above-captioned matter.

        Enclosed is the parties’ Joint Proposed Discovery Plan for the above matter. We look
 forward to discussing this and any other issues with Your Honor during the Initial Scheduling
 Conference for this case on February 24, 2020 at 12:00 p.m.

         Thank you for Your Honor’s kind attention to this matter.

                                                                                                  Respectfully yours,



                                                                                                  William C. Baton

 Enclosure

 cc:     All Counsel (via e-mail)




               One Riverfront Plaza, Suite 1520      N e w a rk , N J 0 7 1 0 2 -5 4 2 6      Phone: (973) 286-6700      Fa x : ( 9 7 3 ) 2 8 6 - 6 8 0 0

       DELAWARE FLORIDA ILLINOIS MARYLAND MASSACHUSETTS NEW JERSEY NEW YORK PENNSYLVANIA WASHINGTON, DC
                                                         A DELAWARE LIMITED LIABILITY PARTNERSHIP
Case 2:19-cv-21384-SDW-LDW Document 26 Filed 02/20/20 Page 2 of 13 PageID: 156



 Charles M. Lizza                               Liza M. Walsh
 William C. Baton                               Hector D. Ruiz
 Sarah A. Sullivan                              Eleonore Ofosu-Antwi
 SAUL EWING ARNSTEIN & LEHR LLP                 Zahire D. Estrella-Chambers
 One Riverfront Plaza, Suite 1520               WALSH PIZZI O’REILLY FALANGA LLP
 Newark, New Jersey 07102-5426                  Three Gateway Center
 (973) 286-6700                                 100 Mulberry Street, 15th Floor
 clizza@saul.com                                Newark, New Jersey 07102
                                                (973) 757-1100
 Attorneys for Plaintiff
 Corcept Therapeutics, Inc.                     Attorneys for Defendant
                                                Teva Pharmaceuticals USA, Inc.




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY

 CORCEPT THERAPEUTICS, INC.,                         Civil Action No. 19-21384
                                                     (SDW)(LDW)
                      Plaintiff,
                                                     (Filed Electronically)
        v.
                                                     JOINT PROPOSED DISCOVERY
 TEVA PHARMACEUTICALS USA, INC.,
                                                     PLAN
                      Defendant.
                                                     Initial Scheduling Conference Date:
                                                     February 24, 2020, at 12:00 p.m.


                          JOINT PROPOSED DISCOVERY PLAN

        Pursuant to Federal Rules of Civil Procedure 16 and 26(f) and Local Civil Rule 26.1(b)

 Plaintiff Corcept Therapeutics, Inc. (“Corcept”) and Defendant Teva Pharmaceuticals USA, Inc.

 (“Teva”) have conferred and submit the following Joint Proposed Discovery Plan.

 1.     Set forth a factual description of the case. Include the causes of action and
        affirmative defenses asserted.

        Joint Response: This is an action for patent infringement under the patent laws of the
 United States, 35 U.S.C. §100, et seq., filed by Corcept in response to Teva’s filing of
 Abbreviated New Drug Application (“ANDA”) No. 211436 with the United States Food and
 Drug Administration (“FDA”). Teva is seeking approval from the FDA to commercially market



                                              -1-
Case 2:19-cv-21384-SDW-LDW Document 26 Filed 02/20/20 Page 3 of 13 PageID: 157



 generic versions of Corcept’s KORLYM® (mifepristone) drug products (“Teva’s ANDA
 Products”) before the expiration of United States Patent No. 10,500,216 (“the ’216 patent”).

        Generally, the claims of the ’216 patent cover, among other things, methods of use and
 administration of mifepristone.

         In this litigation, Corcept asserts that Teva’s ANDA filing constitutes infringement of one
 or more claims of the ’216 patent, and that Teva’s ANDA Products will infringe those claims
 after FDA approval. Teva asserts that the ’216 patent is invalid and/or not infringed.

 2.     Have settlement discussions taken place? Yes                  No    X      .

        If so, when? ________N/A________________________

        (a)     What was plaintiff’s last demand?

                (1) Monetary demand: $ ____N/A____
                (2) Non-monetary demand: ____N/A____

        (b)     What was defendants’ last offer?

                (1) Monetary offer: $ ____N/A____
                (2) Non-monetary offer: ____N/A____

 3.     The parties have _ have not X exchanged the information required by Fed. R.
        Civ. P. 26(a)(1). If not, state the reason therefor.

        Joint Response: The parties’ proposed date for Rule 26(a)(1) disclosures is set forth in
 the schedule in Exhibit 1.

 4.     Describe any discovery conducted other than the above disclosures.

         Joint Response: No discovery has occurred in this litigation or relating to the ’216
 patent. In Civil Action No. 18-3632, Teva produced a copy of ANDA No. 211436 pursuant to L.
 Pat. R. 3.6(a) and has produced documents pursuant to L. Pat. R. 3.6(j). Both parties have
 substantially completed their document production in Civil Action No. 18-3632.

 5.     Generally, dispositive Motions cannot be filed until the completion of discovery.
        Describe any Motions any party may seek to make prior to the completion of
        discovery. Include any jurisdictional Motions and Motions to Amend.

         Plaintiff’s Response: Corcept submits that dispositive motions are inappropriate in this
 case. If, however, dispositive motions are to be filed, Corcept proposes that such motions may
 be filed only with leave of the Court upon a showing of good cause.

        Teva attempts to reargue that it should be allowed to file summary judgment in Civil
 Action No. 18-3632. Teva previously requested leave to file summary judgment in C. A. 18-
 3632 while the case was pending before Judge Waldor and was repeatedly denied. See e.g. D.I.


                                                -2-
Case 2:19-cv-21384-SDW-LDW Document 26 Filed 02/20/20 Page 4 of 13 PageID: 158



 42, 59. Now that the 18-3632 action is before Your Honor, Teva is apparently attempting for yet
 another bite at the apple, hoping that Your Honor does not realize that Judge Waldor has already
 rejected Teva’s request. This is improper.

         Teva’s request for leave is also inconsistent with its request to for an accelerated trial date
 in both 18-3632 and 19-21348. A futile summary judgment motion will only slow down
 resolution of both actions. For this additional reason, Teva’s repeated request for leave to file a
 motion for summary judgment should be denied.

         Defendant’s Response: Teva submits that this case should be consolidated with Civil
 Action No. 18-3632 and that the case should proceed on a schedule that will avoid the need for
 preliminary-injunction proceedings or, at the least, allow the parties and the Court to narrow the
 issues in dispute in advance of the end of the 30-month stay (August 1, 2020). To that end, Teva
 would seek to file a motion for summary judgment of non-infringement as to one or more of the
 four patents asserted across Civil Action No. 18-3632 and this case. Teva believes that many of
 the infringement issues presented in this case are amenable to resolution on summary judgment,
 which could obviate the need for preliminary-injunction proceedings on some or all asserted
 patents.

         Corcept’s characterization of Teva’s request for summary judgment briefing is unfounded
 and improper. Judge Waldor declined to allow summary-judgment motion practice in Civil
 Action No. 18-3632 prior to discovery. That decision in no way precluded summary-judgment
 briefing that follows the close of fact or expert discovery. Judge Waldor thus has not “already
 rejected Teva’s request,” and Corcept misrepresents the record in stating otherwise.

         Corcept’s suggestion that summary-judgment motion practice would slow the progress of
 these cases is also incorrect. Just as in any other case, the parties can brief dispositive motions
 while the case proceeds towards trial.

 6.     The parties proposed the following:

        (a)     Discovery is needed on the following subjects:

         Joint Response: Discovery relating to the claims and defenses in the parties’ pleadings,
 including infringement and validity of the ’216 patent, as well as various related issues, claims,
 and affirmative defenses.

        (b)     Should discovery be conducted in phases? If so, explain.

        Joint Response: Discovery should not be conducted in phases.

        (c)     Number of Interrogatories by each party to each other party:

         Joint Response: The Federal Rules of Civil Procedure provide a sufficient starting point
 for the number of Interrogatories served by each side. Accordingly, the parties provisionally
 agree that each side be allowed to serve up to 25 Interrogatories. Should the need arise, the
 parties can discuss the possibility of additional Interrogatories in the future.



                                                  -3-
Case 2:19-cv-21384-SDW-LDW Document 26 Filed 02/20/20 Page 5 of 13 PageID: 159



        (d)     Number of Depositions to be taken by each party:

         Joint Response: The Federal Rules of Civil Procedure provide a sufficient starting point
 for the number of depositions taken by each side. Accordingly, no change to Fed. R. Civ. P.
 30(a)(2)(A)(i) regarding depositions is requested. Should the need arise, the parties can discuss
 the possibility of additional depositions in the future.

        (e)     Plaintiff’s expert report due on _____.

        Joint Response: The parties’ proposed schedule is attached hereto as Exhibit 1.

        (f)     Defendants’ expert report due on _________.

        Joint Response: The parties’ proposed schedule is attached hereto as Exhibit 1.

        (g)     Motions to Amend or to Add Parties to be filed by _____________.

        Joint Response: The parties’ proposed schedule is attached hereto as Exhibit 1.

        (h)     Dispositive motions to be served within ________ days of completion of
                discovery.

        Joint Response: The parties’ proposed schedule is attached hereto as Exhibit 1.

        (i)     Factual discovery to be completed by ___________.

        Joint Response: The parties’ proposed schedule is attached hereto as Exhibit 1.

        (j)     Expert discovery to be completed by ____________.

        Joint Response: The parties’ proposed schedule is attached hereto as Exhibit 1.

        (k)     Set forth any special discovery mechanism or procedure requested, including
                data preservation orders or protective orders:

       Plaintiff’s Response: A Discovery Confidentiality Order will be required in this action.
 Corcept believes that the DCO can be closely modeled after the DCO entered in Civil Action No.
 18-3632.

        Defendant’s Response: Teva agrees that a Discovery Confidentiality Order will be
 required in this action. If this case is consolidated with Civil Action No. 18-3632 as Teva
 requests, the DCO entered in Civil Action No. 18-3632 will govern the consolidated case.

        (l)     A pretrial conference may take place on _____________.

        Joint Response: The parties’ proposed schedule is attached hereto as Exhibit 1.




                                                -4-
Case 2:19-cv-21384-SDW-LDW Document 26 Filed 02/20/20 Page 6 of 13 PageID: 160



        (m)      Trial by jury or non-jury Trial?

        Joint Response: Non-Jury trial.

        (n)      Trial date: _______________.

        Joint Response: The parties’ proposed schedule is attached hereto as Exhibit 1.

 7.     Do you anticipate any discovery problem(s)? Yes ___ No _X_. If so, explain.

 8.     Do you anticipate any special discovery needs (i.e., videotape/telephone depositions,
        problem with out-of-state witnesses or documents, etc.)? Yes _____ No ___.

        Joint Response: None.

 9.     State whether this case is appropriate for voluntary arbitration (pursuant to L. Civ.
        R. 201.1 or otherwise), mediation (pursuant to L. Civ. R. 301.1 or otherwise),
        appointment of a special master or other special procedure. If not, explain why and
        state whether any such procedure may be appropriate at a later time (i.e., after
        exchange of pretrial disclosures, after completion of depositions, after disposition of
        dispositive motions, etc.).

         Joint Response: The parties do not believe that this case is appropriate for voluntary
 arbitration, mediation, appointment of a special master, or other special procedure at this time.

 10.    Is this case appropriate for bifurcation? Yes ___ No X .

 11.    We do ____ do not X consent to the trial being conducted by a Magistrate Judge.

 12.    Pursuant to Local Patent Rule 2.1(a), the parties report the following from the 26(f)
        conference:

        (1) Proposed modification of the obligations or deadlines set forth in these Local
            Patent Rules to ensure that they are suitable for the circumstances of the
            particular case (see L. Pat. R. 1.3);

              Joint Response: The parties have addressed this issue in the proposed schedule
              attached hereto as Exhibit 1.

        (2) The scope and timing of any claim construction discovery including disclosure of
            and discovery from any expert witness permitted by the Court;

              Joint Response: The parties have addressed this issue in the proposed schedule
              attached hereto as Exhibit 1.

        (3) The format of the Claim Construction Hearing, including whether the Court will
            hear live testimony, the order of presentation, and the estimated length of the
            hearing;



                                                -5-
Case 2:19-cv-21384-SDW-LDW Document 26 Filed 02/20/20 Page 7 of 13 PageID: 161



             Joint Response: The parties will submit this information in the Joint Claim
             Construction and Prehearing Statement, and refer the Court to Exhibit 1 for the
             parties’ proposed date for submission of the joint statement.

       (4) How the parties intend to educate the Court on the patent(s) at issue;

             Joint Response: The parties intend to educate the Court on the patents at issue
             through at least submissions to the Court, which may include Markman tutorial(s).

       (5) The need for any discovery confidentiality order and a schedule for presenting
           certification(s) required by L. Civ. R. 5.3(b)(2).

             Joint Response: The parties will submit a proposed Discovery Confidentiality
             Order, and refer the Court to Exhibit 1 for their proposed due date for submission of
             the order.

       (6)
                a. The availability and timing of production of invention records (including
                   inventor laboratory notebooks and analytical test results);

                    Plaintiff’s Response: Corcept’s investigation regarding the availability and
                    timing of production of invention records is ongoing.

                b. The availability and timing of production of ANDA product research and
                   development documents;

                    Defendant’s Response: Teva has already produced to Corcept all such
                    documents in Civil Action No. 18-3632.

                c. The availability and timing of production of ANDA product samples;

                    Defendant’s Response: Corcept has not requested from Teva ANDA product
                    samples in Civil Action No. 18-3632. If Corcept wishes to request product
                    samples in this action, Teva will consider that request.

                d. The date of conception and the date of reduction to practice for each
                   patent asserted in the action, if applicable;

                    Plaintiff’s Response: Corcept will provide the information required by the
                    Local Patent Rules with its contentions.

                e. Each inventor’s availability for deposition in the matter;

                    Plaintiff’s Response: The inventors include third parties whose availability is
                    unknown at this time. The parties will discuss depositions after any such
                    requests have been made by Teva.

                f. Availability of foreign witnesses for deposition and foreign documents;


                                                -6-
Case 2:19-cv-21384-SDW-LDW Document 26 Filed 02/20/20 Page 8 of 13 PageID: 162



               Plaintiff’s Response: Corcept is currently unaware of any foreign witnesses
               or foreign documents.

               Defendant’s Response: Teva is currently unaware of any relevant foreign
               witnesses or foreign documents.

            g. Whether there is a 30-month stay and if so, when it ends;

               Joint Response: There is no 30-month stay attached to the ’216 patent. The
               30-month stay in Civil Action No. No. 18-3632 expires August 1, 2020.

            h. A date for substantial completion of document production and a method
               for determining compliance;

               Joint Response: The parties’ proposed schedule is attached hereto as Exhibit
               1.

            i. Any other issues or matters that a party believes are time sensitive.

               Plaintiff’s Response: Teva’s proposal makes no sense. Teva is proposing a
               trial date in October 2020, but at the same time has refused to agree to stay off
               the market pending a trial decision. While Teva states that it wants to “avoid
               the need for preliminary injunction proceedings,” unless Teva will agree to
               stay off the market, Corcept will be forced to seek a temporary restraining
               order and file a preliminary injunction motion.

               If Teva is willing to agree not to launch its ANDA product at least until a trial
               decision by this Court, then Corcept would be willing to consider
               consolidation and an accelerated trial schedule. If, however, Teva intends to
               force the parties and the Court to undergo preliminary injunction proceedings,
               then there is no point in acceleration or consolidation. The “need for
               preliminary injunction proceedings” is entirely in Teva’s control.

               Defendant’s Response: As noted above, Teva submits that this case should
               be consolidated with Civil Action No. 18-3632 and that the case should
               proceed on a schedule that will either avoid the need for preliminary-
               injunction proceedings or, at the least, allow the parties and the Court to
               narrow the issues in dispute in advance of the end of the 30-month stay
               (August 1, 2020). Teva submits that prompt entry of an expedited schedule
               would aid the parties and the Court in accomplishing this goal. Teva’s
               proposed schedule, reflected in Exhibit 1, would allow the parties to reach
               trial on all four patents asserted in the two cases by October 2020.

               Corcept’s statement that “the ‘need for preliminary injunction proceedings’ is
               entirely in Teva’s control” has things exactly backwards. Corcept, not Teva,
               would be the party moving for a preliminary injunction. If Corcept truly wants
               to avoid preliminary-injunction proceedings, it can either cooperate with
               Teva’s efforts to resolve these cases quickly—something Corcept has thus far


                                           -7-
Case 2:19-cv-21384-SDW-LDW Document 26 Filed 02/20/20 Page 9 of 13 PageID: 163



               refused to do—or it can decline to file a motion for a preliminary injunction
               and pursue a damages remedy. Corcept should not be permitted to obtain a de
               facto extension of the statutory 30-month stay by postponing the resolution of
               this case.




                                          -8-
Case 2:19-cv-21384-SDW-LDW Document 26 Filed 02/20/20 Page 10 of 13 PageID: 164



 Respectfully submitted,            Dated:   February 20, 2020


 s/ William C. Baton                         s/ Liza M. Walsh
 Charles M. Lizza                            Liza M. Walsh
 William C. Baton                            Hector D. Ruiz
 Sarah A. Sullivan                           Eleonore Ofosu-Antwi
 SAUL EWING ARNSTEIN & LEHR LLP              Zahire D. Estrella-Chambers
 One Riverfront Plaza, Suite 1520            WALSH PIZZI O’REILLY FALANGA LLP
 Newark, New Jersey 07102-5426               Three Gateway Center
 (973) 286-6700                              100 Mulberry Street, 15th Floor
 clizza@saul.com                             Newark, New Jersey 07102
                                             (973) 757-1100
 OF COUNSEL:

 F. Dominic Cerrito                          Of Counsel (pro hac vice to be submitted):
 Eric C. Stops                               J.C. Rozendaal
 Daniel Wiesner                              Michael E. Joffre
 John P. Galanek                             Uma N. Everett
 QUINN EMANUEL URQUHART &                    William H. Milliken
 SULLIVAN, LLP                               Brady P. Gleason
 51 Madison Avenue, 22nd Floor               STERNE, KESSLER, GOLDSTEIN & FOX
 New York, New York 10010                    P.L.L.C.
 (212) 849-7000                              1100 New York Avenue NW, Suite 600
                                             Washington, DC 20005
 Attorneys for Plaintiff                     (202) 371-2600
 Corcept Therapeutics, Inc.
                                             Attorneys for Defendant
                                             Teva Pharmaceuticals USA, Inc.




                                      -9-
Case 2:19-cv-21384-SDW-LDW Document 26 Filed 02/20/20 Page 11 of 13 PageID: 165




                   EXHIBIT 1
Case 2:19-cv-21384-SDW-LDW Document 26 Filed 02/20/20 Page 12 of 13 PageID: 166
 Corcept v. Teva, 19-21384 (D.N.J.)


                                                        Corcept Proposed          Teva Proposed
                        Event
                                                             Dates                    Dates

 Rule 16 Conference                                         2/24/2020 1             2/24/2020*

 Exchange Initial Disclosures                                3/2/2020               2/28/2020*

 Plaintiff identifies asserted claims                        3/2/2020               2/28/2020*

 Parties Submit proposed Discovery
                                                             3/9/2020                3/9/2020*
 Confidentiality Order

 Defendant serves non-infringement and invalidity
                                                             3/25/2020              3/20/2020*
 contentions of asserted claims

 Plaintiff serves infringement contentions and
                                                             5/11/2020              4/17/2020*
 response to invalidity contentions

 Deadline for substantial completion of document
                                                            10/30/2020              4/17/2020†
 production

 Parties exchange proposed terms for construction
                                                             5/25/2020              4/22/2020*
 and thereafter meet and confer to narrow issues

 Parties exchange preliminary proposed
 constructions and identifications of intrinsic and
                                                             6/15/2020              4/27/2020*
 extrinsic evidence and thereafter meet and confer
 to narrow issues

 Parties exchange evidence opposing proposed
                                                             6/29/2020              4/30/2020*
 claim constructions

 Parties file Joint Claim Construction and
                                                             7/15/2020               5/4/2020*
 Prehearing Statement

 Parties complete fact discovery related to claim
                                                             8/14/2020               5/4/2020*
 construction

 Parties file opening Markman papers, including
                                                             8/31/2020               5/6/2020*
 any expert declarations


        1
            Corcept’s proposed dates are for the 19-21384 Action only. Before it is possible to
 agree to a schedule in the 18-3632 Action, Corcept believes it is necessary to resolve the issues
 relating to potential trial dates and the need for preliminary injunction briefing in that action.



                                                    1
Case 2:19-cv-21384-SDW-LDW Document 26 Filed 02/20/20 Page 13 of 13 PageID: 167
 Corcept v. Teva, 19-21384 (D.N.J.)


                                                       Corcept Proposed   Teva Proposed
                          Event
                                                            Dates             Dates

 Parties complete expert discovery regarding
                                                          9/30/2020        5/15/2020*
 Markman issues

 Parties file responsive Markman papers                   10/30/2020       5/22/2020*

 Parties propose schedule to the Court for Claim
                                                          11/13/2020       5/29/2020*
 Construction Hearing

 Claim Construction Hearing                            To be determined    June 2020*

 Close of fact discovery                                   1/8/2021         6/11/2020†

 Opening expert reports on issues for which the
                                                       To be determined     7/3/2020†
 party bears the burden of proof

 Rebuttal expert report                                To be determined     7/31/2020†

 Reply expert reports                                  To be determined     8/31/2020†

 Close of expert discovery                             To be determined     9/18/2020†

 Final Pretrial Order                                  To be determined     9/30/2020†

 Final Pretrial Conference                             To be determined   October 2020†

 Trial                                                 To be determined   October 2020†

 * - Civil Action No. 19-21384 only
 †
   - Civil Action Nos. 18-3632 and 19-21384




                                                   2
